Leonard, J.
The plaintiffs received the bonds from Victor & Duckwitz for inspection.
They became wrongdoers by retaining them when demanded by that firm.
It is alleged by the complaint that the plaintiffs believe the State of Texas claims the bonds.
Ho authorized claimant on the part of that State has appeared in this action, or made any actual claim to the bonds.
The plaintiffs are not under any obligation to Texas to retain the bonds, nor are they liable to that State for any thing, if they return them to the firm from whom they were received.
The plaintiffs cannot become volunteers for the protection of supposed rights on the part of Texas, which that State does not think proper to claim or enforce.
The courts are open to Texas to take proceedings on her own behalf to obtain the bonds, if they have any claim to them, and it is wholly gratuitous for the plaintiffs to volunteer to protect supposed rights of that State as agaiust the defendants.
It will be observed that the Hnited States make no claim to the bonds on their own behalf; nor is it supposed that the United States have any claim, except such as may arise from the rebellious attitude assumed by the State of Texas. Ho attempt is made to claim the bonds on any such ground, although *159some reference is made to the anomalous condition of Texas arising from the rebellion.
There is nothing to give this court any jurisdiction on any such ground.
The injunction must he dissolved, with $10 costs of the motion.